FILED
                             NOT FOR PUBLICATION                             JUL 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GULZAR DAUDAR,                                    No. 08-74422

               Petitioner,                        Agency No. A097-545-931

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, GOULD, and HAWKINS, Circuit Judges.

       Gulzar Daudar, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Don v. Gonzales, 476

F.3d 738, 741 (9th Cir. 2007), and we deny the petition for review.

         Substantial evidence supports the agency’s adverse credibility determination

because Daudar’s testimony was internally inconsistent regarding his contact with

the truck driver who was a suspected terrorist and regarding the year of Daudar’s

first arrest. See id. at 741-42. Daudar’s explanations for these inconsistencies do

not compel a contrary conclusion. See Zamanov v. Holder, 649 F.3d 969, 974 (9th

Cir. 2011). In the absence of credible testimony, Daudar’s asylum and withholding

of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         Because Daudar’s CAT claim is based on the same testimony found to be

not credible, and he does not point to any other evidence that shows it is more

likely than not that he would be tortured if returned to India, his CAT claim also

fails. See id. at 1156-57.

         PETITION FOR REVIEW DENIED.




                                           2                                   08-74422